Felton, J.
This case is a companion case to and is controlled by the ruling in Central of Georgia Railway Co. v. Tyson, ante. The plaintiff in the instant case is the wife of W. L. Tyson, the plaintiff in the above-mentioned case, and was a guest in the plaintiff’s automobile at the time of the collision between the automobile and the defendant’s locomotive. The defendant, in both cases, contended that the proximate cause of the, collision was the negligence of the driver of the automobile, W. L. Tyson.

Judgment affirmed.


Sutton, C.J., and Worrill, J., concur.